DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a CON of 15/640107 PAT 10776963.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 18-20) in the reply filed on 03/18/2022 is acknowledged.
Claims 1-20 are pending. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 18-20 are under active consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2020 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the database and the image computing unit in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites on line 4 “retrieve the image data the database”. Is the word “from” missing?


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
=== Claim 1 ===
Claim 1 fails to interrelate the last step (applying … a reconstruction algorithm to create a super-resolution biomarker map (SRBM) image) with any of the previous steps. See MPEP 2172.01.
Claim 1 recites in lines 5-6 “receiving selection … of at least two image datasets from the one or more image datasets”. What happens when there is only one image dataset available?
Claim 1 recites in lines 7-8 creating 3D “matrices” from each image dataset. Given that each image dataset comprises “a plurality of images”, is there a one-to-one correspondence between the plurality of 3D matrices and the plurality of images?
Claim 1 recites in line 12 “selection of matrix column from the 3D matrices”. It is not clear what is meant by selecting a single column from multiple matrices. In addition, are “the 3D matrices” referring to those initially created (lines 7-8), after refining (line 9), or after matrix operations (lines 10-11)?


Claim 3 recites “selection of matching parameters for use in analyzing each of the at least two image datasets”. Is the selection of matching parameters performed between images within individual image dataset, or between image datasets?
Claim 3 recites “registering … the at least two image datasets for aligning with matching anatomical locations”. Is the registering/aligning performed between images within individual image dataset, or between image datasets?
It is further not clear whether the applying and the aggregating steps in claim 3 are based on (and applied to) individual images within each image dataset. 

Claim 8 recites in line 1 “the one or more operations”. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 is rejected under 35 U.S.C. 112(b), for the same reasons as stated above regarding claim 1.

Claim 19 recites “and a precision database configured to store the image data from subjects than the sample” which is not understood and doesn’t seem to make much sense. For examination purposes, this limitation is removed.

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silbersweig et al. (hereafter referred to as “Silbersweig”, US 2016/0019693, IDS), and in view of Zhou (US 2017/0263023, IDS).  

Regarding claim 1, Silbersweig discloses a method (Fig. 5) comprising: 
receiving, by an image computing unit, image data from a sample (Fig. 5, steps 502, 506, 508, pg. [0005], [0112]-[0117], receive functional imaging, clinical and additional data from e.g., a subject’s brain), wherein the image data corresponds to one or more image datasets, and wherein each of the image datasets comprises a plurality of images (pg. [0067]-[0071], functional imaging data, other imaging data such as PET etc.); 
receiving selection, by the image computing unit, of at least two image datasets from the one or more image datasets having the image data (Fig. 5, steps 502 and 508, pg. [0067]-[0071], functional imaging data such as MRI, other imaging data such as PET); 
pg. [0006], [0097], “matrix having rows that correspond to regions in the subject's brain and having columns that correspond to the functional imaging data and the clinical data”); 
refining, by the image computing unit, the 3D matrices (pg. [0006], “dimensionality reduction or feature extraction can be performed on the matrix before inputting the matrix to the multivariate classifier”); 
applying, by the image computing unit, one or more matrix operations to the refined 3D matrices (pg. [0064]-[0065], e.g., obtaining covariance patterns involves matrix operations); 
Silbersweig does not expressly disclose the remaining limitations of claim 1.
In the same field of endeavor, Zhou discloses techniques for visualizing 3D medical image data (Fig. 5), including 
receiving selection of matrix column from the 3D matrices (Fig. 5, step 504 and pg. [0026], one or more target anatomical objects of interest are detected in the 3D medical volume); 
applying a convolution algorithm to the selected matrix column for creating a two-dimensional (2D) matrix (Fig. 5, step 504 and pg. [0027]-[0028], a plurality of relevant 2D views of the anatomical object(s) of interest are automatically detected in the 3D medical volume); and 
applying a reconstruction algorithm to create a super-resolution biomarker map (SRBM) image (Fig. 5, step 506 and Fig. 6. Also see [0029]-[0031], the created tapestry image can be seen as a super-resolution biomarker map because it is generated by combining the set relevant 2D views into a single 2D image). 
It is desirable to provide user with important information in a 3D medical volume for a particular clinical task (Zhou, pg. [0002]-[0003]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhou with that of Silbersweig to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of automated visualization of medical data collected from various sources related to a specific clinical task.  “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007).

Regarding claim 2, Silbersweig in view of Zhou discloses the method of claim 1, wherein each of the at least two image datasets that are selected correspond to image data obtained at different points in time (Silbersweig, Fig. 6C and pg. [0031], an individual's correlated data is mapped onto the classifier map before and after receiving an example treatment). 

Regarding claim 7, Silbersweig in view of Zhou discloses the method of claim 1, wherein refining the 3D matrices comprises at least one of dimensionality reduction, aggregation, and subset selection processes (Silbersweig, pg. [0006], “dimensionality reduction or feature extraction can be performed on the matrix before inputting the matrix to the multivariate classifier”). 

Regarding claim 8, Silbersweig in view of Zhou discloses the method of claim 1, wherein the one or more operations includes at least one of matrix addition, matrix subtraction, matrix multiplication, matrix division, matrix exponentiation, and matrix transposition (Silbersweig, pg. [0006], “dimensionality reduction or feature extraction can be performed on the matrix before inputting the matrix to the multivariate classifier”, or Zhou, Fig. 5, step 504 and pg. [0026]-[0027], selecting relevant 2D views from the 3D medical volume is in essence a matrix subtraction, i.e., subtracting a portion of the data from the whole 3D medical volume). 

	Regarding claim 9, Silbersweig in view of Zhou discloses the method of claim 1, wherein the convolution algorithm includes a Bayesian belief network algorithm (Silbersweig, pg. [0108] and Zhou pg. [0027]). 

Regarding claim 10, Silbersweig in view of Zhou discloses the method of claim 1, wherein the 2D matrix corresponds to probability density functions to a clinical question (Silbersweig, pg. [0091], the biomarker can provide information about the likelihood of effective treatment. Zhou pg. [0027], An overall vesselness score can be determined for each 2D view based on the vesselness probabilities of the pixels within that 2D view). 

Claim 18 has been analyzed and is rejected for the reasons outlined above regarding claim 1.

Regarding claim 19, Silbersweig in view of Zhou discloses the image computing system of claim 18, wherein the database comprises a volume-coded precision database configured to store the image data from a sample (Silbersweig, Fig. 5, steps 502, 506, 508, pg. [0005], [0112]-[0117], receive functional imaging, clinical and additional data from e.g., a subject’s brain).

Regarding claim 20, Silbersweig in view of Zhou discloses the image computing system of claim 18, wherein the image data corresponds to data from a plurality of imaging modalities (Fig. 5, steps 502 and 508, pg. [0067]-[0071], functional imaging data such as MRI, other imaging data such as PET).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US PAT 10776963. 
Claims 1-10 and 18-20 are clearly anticipated by claims 1-13 of US PAT 10776963. 

Allowable Subject Matter
Claims 3-6 are not rejected over the prior art of record. These claims may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the nonstatutory double patenting rejection, set forth in this Office action, and to include all limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI LIU/Primary Examiner, Art Unit 2666